Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.6 CONSENT OF DIRECTOR NOMINEE I hereby consent to being named as a director nominee of Safe Bulkers, Inc., a Marshall Islands corporation in the Registration Statement on Form F-l of Safe Bulkers, Inc. (including the prospectus contained therein), and in all subsequent amendments and post-effective amendments or supplements thereto, filed with the U.S. Securities and Exchange Commission. Dated: May 12th, 2008 Signature: /s/ Basil Sakellis Basil Sakellis
